Citation Nr: 1435113	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-28 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for an eye disorder, to include optic atrophy and left eye temporal pallor with legal blindness, as secondary to multiple sclerosis.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In September 2013, the Board remanded the case for additional development and it now returns for final appellate review.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Multiple sclerosis did not have its onset in active service, did not manifest within seven years of the Veteran's discharge from service, and is not causally or etiologically related to any disease, injury, or incident in service.

2.  An eye disorder, to include atrophy and left eye temporal pallor with legal blindness, is not caused or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for an eye disorder, to include optic atrophy and left eye temporal pallor with legal blindness, as secondary to multiple sclerosis are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2009 letter, sent prior to the initial unfavorable decision issued in November 2009, and a December 2013 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claims on a direct and secondary basis as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the December 2013 letter was issued after the initial November 2009 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the December 2013 letter was issued, the Veteran's claim was readjudicated in the February 2014 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran also submitted private medical opinions and an Internet article in support of his claims.  In the September 2013 remand, the Board identified several sources of potentially outstanding private treatment records, which required the Veteran's authorization and/or assistance in obtaining.  In a December 2013 letter, the AOJ specifically requested that the Veteran identify any outstanding VA or non-VA treatment records, to include those delineated in the Board's September 2013 remand.  In December 2013 statements, the Veteran's representative indicated he was unable to provide such information and asked that the Board make a decision on the claims with the medical documentation previously submitted.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded multiple VA examinations/opinions, to include in August 2009, September 2009, December 2011, and most recently in January 2014.  As will be discussed herein, the Board finds the January 2014 VA opinion to be the most thorough and complete opinion addressing the issue on appeal.  Specifically, such was predicated on a prior interview with, and examination of, the Veteran, as well as a review of the record, to include his service treatment records and a discussion of private medical opinions submitted by the Veteran.  The proffered opinion considered all of the pertinent evidence of record, to include the assertions of the Veteran and his private physician, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As indicated above, the Board remanded the case for additional development in September 2013 to obtain VA and private treatment records, as well as an addendum VA opinion.  As discussed previously, while VA attempted to solicit the Veteran's assistance in identifying and obtaining his private records, he was unable to do so.  Additionally, an addendum opinion adequate to adjudicate the Veteran's claim was obtained in January 2014.

The Board notes that it appears the AOJ failed to request additional VA treatment records as specified in the September 2013 remand, namely treatment records dated prior to August 2008 and after September 2009.  Furthermore, as determined by the January 2014 VA examiner, based on the date the Veteran's multiple sclerosis was conclusively diagnosed, which was noted to be in the late 1990's (and is undisputed by the Veteran), he was not in a preclinical or subclinical phase of MS during the first 7 post-service years.  Therefore, such records are not necessary to decide the claim.  Additionally, post-September 2009 VA treatment records would speak only to the current severity of the Veteran's disabilities and would not be illuminative on the questions of onset, to include whether multiple sclerosis manifested during service or within the presumptive period.  Furthermore, in a December 6, 2013, letter, the Veteran's representative requested that the Veteran's case be delayed no further as he was in a nursing home; unable to see, speak, or move; and unable to help in obtaining any further information or records.  In a subsequent December 20, 2013, letter, the Veteran's representative stated that he was unable to provide additional requested information, namely medical documentation related to multiple sclerosis from the requested years of 1980 to 1990.  She reiterated that, due to his cognitive decline, he was unable to provide such information and again requested that VA render a decision on the Veteran's claim based on the medical documentation previously submitted.

Therefore, in light of the aforementioned factors, to include the lack of relevancy of such VA treatment records as well as the Veteran's representative's repeated assertions of the Veteran's inability to assist in the development of evidence and the request that VA render a decision based on the evidence of record, the Board finds no prejudice to the Veteran in proceeding with a decision at this time.  Accordingly, the Board finds that the AOJ has substantially complied with prior remand directives such that any failure is non-prejudicial to the Veteran and, therefore, no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests multiple sclerosis to a degree of 10 percent within seven years from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  Establishing service connection through continuity of symptomatology is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A. Multiple Sclerosis

The Veteran contends that service connection is warranted for multiple sclerosis because he manifested symptoms associated with this disability, including musculoskeletal pain, chest pressure, and headaches with blurred vision, during active service.

Service treatment records show repeated treatment for headaches, sometimes accompanied by watering or blurred vision in the right eye, which were diagnosed as migraines.  The Veteran was also treated for back pain, diagnosed as lumbar strain and muscular strain.  In this regard, the Board notes that he is currently service-connected for chronic low back syndrome with mild discogenic disease, L3-4, with complaints of pain and intermittent radiculopathy.

Evidence in the claims file indicates that the Veteran was first diagnosed with multiple sclerosis as early as the late 1990s or as late as March 2001.  See September 2009 VA examination and August 2008 VA treatment note.

The record includes several medical opinions regarding the onset of the Veteran's multiple sclerosis.  Of note is an August 2009 VA examination, regarding the Veteran's claimed eye disorder.  The examiner found that, "[l]egal blindness is caused by multiple sclerosis.  There is some optic atrophy mostly right eye, left eye temporal pallor only.  It is as likely as not that the headaches and blurred vision in the right eye were the first signs of multiple sclerosis."

In September 2009, the Veteran underwent a VA examination to assess the onset of his multiple sclerosis.  After reviewing the Veteran's claims folder and medical records, the examiner, a neurologist, concluded that his multiple sclerosis did not have its onset while the Veteran was in service.  The examiner noted that the Veteran, while in service, had low back pain and common migraine-type headaches with visual auras and ocular symptoms commonly seen in cluster headaches and migraine headaches.  He further noted that the Veteran was diagnosed in the late 1990's with multiple sclerosis, presenting with ongoing and persistent gait decline and severe ataxia at that time.  Therefore, his multiple sclerosis was unlikely to have originated while he was in service.

An April 2011 letter from the Veteran's private physician, Dr. D.E.J., states, in pertinent part, that:

[R]eview of [the Veteran's] old medical records suggest several complaints that may or may not be attributable to [multiple sclerosis]-certainly headaches and musculoskeletal pain are very common in the population at large.  Careful review of the handwritten records from [the Veteran's] medical service suggest that there may be examination evidence of [multiple sclerosis] at the time-note of [November 1982] describes 3+ deep tendon reflexes (DTRs), and note of [November 1982] reports 4+ DTRs.  4+ DTR represent clonus, which is a pathological physical examination finding attributable to a brain or spinal cord process.  The documented finding of clonus makes it more likely than not that [the Veteran] had multiple sclerosis while in the service.

In December 2011, VA obtained an advisory medical opinion in which the physician noted that the Veteran was diagnosed with multiple sclerosis between the late 1990's and 2001.  It was noted that such disease was of a secondary progressive pattern and the Veteran's symptoms include vision loss, and ataxia, which compromises his ability to ambulate.  The physician found it was not likely that the Veteran's multiple sclerosis manifested while in the military, or during the 7 years following service separation.  In support of her finding, she stated that the service treatment records did not reveal symptoms suspicious for multiple sclerosis, and with regard to Dr. D.E.J.'s April 2011 letter, said that any grade DTR on physical examination, outside of sustained clonus, can be considered within normal limits, and, based on the Veteran's DTR results in service "...none documented presence of clonus or a positive Babinski sign.  In isolation, it would be unreasonable to conclude that the finding of hyperreactive DTRs (grade 3+ to 4+) without clonus or a Babinski is evidence of multiple sclerosis or any neurologic abnormality."

In April 2012, Dr. D.E.J responded to the December 2011 VA opinion, noting that such opinion contradicted his findings, and, expressing his belief that he was more qualified to render an opinion than the December 2011 VA examiner, who was not a neurologist, stated:

...as a board certified neurologist with fellowship training in neuroimmunology who currently sits on multiple [multiple sclerosis] advisory boards, including ones for the National [Multiple Sclerosis] Society and the [Multiple Sclerosis] Foundation, I believe that I am in a strong position to state that the finding of 4+ DTR [in November 1982] is pathologic, represents clonus, and indicates that it is more likely than not that [the Veteran] had multiple sclerosis while in the military.

In January 2014, the Board obtained an addendum medical opinion from the neurologist who issued the September 2009 VA opinion.  The examiner recounted the Veteran's medical history in detail, to include the prior physical examinations as well as his in-service treatment for recurrent headaches, low back pain, alcoholism, and blurred vision associated with headaches, and found that:

Hyperactive reflexes or active reflexes are present commonly in young people in the age group [the] Veteran was at that time.  No Babinski sign was found on repeated examinations in the period when he was in service.  There is no evidence of [o]ptic neuritis which is a common presentation in [multiple sclerosis].  Blurred vision in itself is non-specific and can be a manifestation of many ocular and non-ocular conditions including migraine headaches.  In my opinion, [the] Veteran's condition of multiple sclerosis which was later diagnosed in [the] late 1990's probably or most likely did not arise while he was in service or was present in a preclinical or subclinical form.  The patient may have various symptoms associated with migraine-type headaches including blurred vision, watering of the eyes, and this patient described those.  Typical ocular symptoms associated with migraine[s] are optic neuritis-related symptoms which include sudden loss of vision, usually monocular, and [are] associated with pain in the eye.  This is a typical presentation of ocular symptoms associated with migraines.

Other symptoms are sensory symptoms which included numbness, tingling, loss of sensation in an asymmetric distribution.  [The] Veteran did not have those.  Motor weakness and ataxia are common symptoms of new onset of [multiple sclerosis].  The patient did not have motor weakness of any limb or gait ataxia while he was in service.

Using McDonald's criteria and other criteria [] for diagnosis of [multiple sclerosis], [the] Veteran while [] in service did not meet [the] criteria of lesions in 2 separate locations in nervous system separated in time and space.

...The Veteran was discharged from active duty in 1984.  We have a period of more than 10 years before multiple sclerosis was conclusively diagnosed.  A period of 10 to 12 years symptom free or with symptoms not suggestive of [multiple sclerosis] elapsed before the diagnosis of [multiple sclerosis] was made.  Given that this patient has progressive [multiple sclerosis] and advanced [multiple sclerosis] per current records, it would be hard to believe that his [multiple sclerosis] was present in 1980's and early 1990's and did not have similar progressive manifestations.

Therefore, based on my clinical experience as a board certified neurologist and having seen numerous patients with [multiple sclerosis] over several years in the Veteran's system and in my private practice, my opinion goes against the thought that his symptoms or physical exam findings of active deep tendon reflexes (which were symmetric and without Babinski sign) were due to multiple sclerosis.  VA system criteria of disease diagnosed during service or within 7 years of end of active service pertains to 'diagnosed' condition in service or within 7 years of service end date.  This 7 year criteria is based on the expectation that a medical condition if [it] is present in an 'inactive' or 'subclinical' form a 7 year period is sufficient to have the disease manifest in some form during that period.  The data does not support the assumption that Veteran was in a preclinical or subclinical phase of [multiple sclerosis] at that time.

The Board considers the January 2014 VA opinion to be the most probative evidence of record with respect to whether the Veteran's current multiple sclerosis is related to his military service.  The Board accords great probative weight to the January 2014 VA opinion as the examiner reviewed the claims file, recounted the Veteran's pertinent medical history, and provided a fully explained rationale for all conclusions reached.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  Here, the January 2014 VA neurologist addressed, in detail, the points raised by the Veteran's private physician, Dr. D.E.J., and provided thorough support for countering his conclusions.  Furthermore, the January 2014 VA examiner addressed a number of additional factors, not mentioned by the Veteran's private physician, in forming his opinion that multiple sclerosis did not have its onset during service or within the presumptive period.  The Board also finds the January 2014 VA opinion more probative than the August 2009 VA and Dr. D.E.J.'s opinions, which did not provide a fully explained rationale for concluding that the Veteran's in-service symptoms, to include headaches, blurred vision, and DTR findings were early signs of multiple sclerosis.  Rather, the January 2014 examiner discussed, in detail, the reasons why he found such in-service symptoms were not indicative of multiple sclerosis.  Therefore, the Board finds the January 2014 to be the most probative evidence regarding whether the Veteran's multiple sclerosis had its onset in service, manifested within 7 years of service disorder, or is otherwise related to service.  See Nieves-Rodriguez, supra; Stefl, supra.

Regarding the Veteran's assertions that his multiple sclerosis had its onset in service, the Board observes that the January 2014 VA examiner specifically stated that the Veteran's service treatment records do not reveal symptoms or findings which would suggest the onset of multiple sclerosis.  Such directly contradicts the Veteran's assertion that the symptoms he manifested during service were representative of multiple sclerosis.  For reasons previously discussed, the Board finds that the VA examiner's statement and ultimate opinion are more probative than the Veteran's assertion of a nexus between his in-service symptoms and military service.  Indeed, while the Veteran is competent to report the symptoms he manifested during service, multiple sclerosis is not a condition that is generally capable of lay observation.  As a result, the determination as to the presence and etiology of that disability is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, the question of the relationship between the Veteran's multiple sclerosis and any symptoms noted during service is not a simple medical question and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his multiple sclerosis and service.  As such, the Veteran's statements regarding a nexus between his multiple sclerosis and military service are not considered competent and, thus are not probative.  

In making this determination, the Board notes that the Veteran has submitted an article regarding multiple sclerosis that details the various causes and symptoms of the disability.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, treatise evidence alone is usually "too general and inconclusive" to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  In this case, the treatise evidence submitted by the Veteran is not accompanied by any competent medical opinion showing that the general statements made in the article are specifically applicable to the Veteran's situation.  Further, the January 2014 VA opinion discusses the particular facts of the Veteran's medical history, which the Board finds to be the most probative evidence regarding the onset of the Veteran's multiple sclerosis.  Therefore, the article is not considered evidence sufficient to support the grant of service connection for multiple sclerosis, particularly given the more competent, credible, and probative evidence that preponderates against the Veteran's claim.  

In evaluating this claim, the Board has also considered whether presumptive service connection is warranted for the Veteran's multiple sclerosis as a chronic disease.  However, as previously discussed, while the Veteran is competent to describe his in-service and post-service symptoms, he is not competent, as a lay person, to relate such to a diagnosis of multiple sclerosis.  Furthermore, the probative evidence of record indicates that such disease did not manifest within 7 years of the Veteran's service discharge, even in considering of the Veteran's alleged symptomatology.    Therefore, the Board finds that presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for multiple sclerosis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

In summary, and based on the foregoing reasons and bases, the Board finds the preponderance of the probative evidence is against the grant of service connection for multiple sclerosis.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

B.  Eye Disorder

The Veteran contends that his eye disorder, to include optic atrophy and left eye temporal pallor with legal blindness, is due to his multiple sclerosis.  He has not advanced any other theory of service connection for his eye disorder.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory). 

While the medical evidence of record supports such a relationship between the Veteran's optic atrophy and left eye temporal pallor with legal blindness and multiple sclerosis, service connection for multiple sclerosis has been denied herein.  As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for an eye disorder as secondary to such disease.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Insofar as service connection is not in effect for the disability claimed by the Veteran to have proximally caused his eye disorder, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claim of entitlement to service connection for an eye disorder as secondary to multiple sclerosis is without legal merit.  Id.   

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an eye disorder as secondary to multiple sclerosis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for multiple sclerosis is denied.

Service connection for an eye disorder, to include optic atrophy and left eye temporal pallor with legal blindness, as secondary to multiple sclerosis is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


